DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the reference character (7) for the support structure is pointing to the generator (4) in figure 1. Figure 2 suggest the support structure (7) is the area designated by the reference character (D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 19b, 15”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D, 17b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0003, “Wind power plants – in in contrast” should be changed to “Wind power plants – [[in]] in contrast”
Paragraph 0022, “two support eyelets 13a or 13b” should be changed to “two support eyelets 9a or 9b”
Appropriate correction is required.
Claim Objections
Claims 1, 4, and 10 are objected to because of the following informalities:  
Claim 1, “depending on the load” should be changed to “depending on a load”
Claim 4, “wherein the soft portion” should be changed to “wherein the soft region”
Claim 10, “in the gap” should be changed to “in a
Claim 10, the recitation of “its” is open ended and unclear what limitation this is referring to therefore “its” should be replaced by the proper element which “its” references.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-12 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a torque bracket arrangement for a wind power gearbox for transmitting a supporting force to a  support structure of a wind power plant as recited by independent claim 1, comprising:
at least one radial support arm having an associated opening configured to receive a horizontal support pin, the at least one radial support arm being provided on a gearbox side and being configured to establish a detachable connection to at least one corresponding opening of a support eyelet unit arranged on the support structure, 
wherein the at least one corresponding opening of the support eyelet unit includes an elastomer bearing bush, into which the horizontal support pin is configured to be inserted, 
wherein the elastomer bearing bush has differing rigidities depending on the load, and 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loheide (US 2007/0292063) discloses a process for manufacturing an elastomer bearing.
This application is in condition for allowance except for the following formal matters: 
Please see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832